Case 19-34574-KRH            Doc 924      Filed 06/23/21 Entered 06/23/21 10:30:06                      Desc Main
                                         Document     Page 1 of 13



                              UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division

 In re:                                                                Case No. 19-34574-KRH
                                   1
           LeClairRyan, PLLC,

           Debtor                                                      Chapter 7


                      DECLARATION OF LYNN L. TAVENNER, TRUSTEE

          I, Lynn L. Tavenner, Trustee, and not individually but solely in my capacity as the

 Chapter 7 trustee (in such capacity, the “Chapter 7 Trustee” and/or the “Trustee”) of the

 bankruptcy estate (the “Estate”) of LeClairRyan PLLC (“LeClairRyan” and/or the “Debtor”),

 in the above- referenced Chapter 7 case (the “Case”), pursuant to 28 U.S.C. § 1746, hereby

 declare as follows under penalty of perjury to the best of my knowledge, information, and belief:

          1.      I am the duly appointed Chapter 7 Trustee in the LeClairRyan Case.

          2.      I submit this declaration in support of the (A) Statement -TRUSTEES NINTH

 SUPPLEMENT TO HER MOTION FOR AUTHORITY TO OPERATE CERTAIN ASPECTS OF

 THE DEBTORS BUSINESS FOR A LIMITED PERIOD AND MEMORANDUM IN SUPPORT

 THEREOF(the “Ninth Supplement to Operate”), [ECF No. 910]; (B) Motion to

 Authorize TRUSTEES MOTION FOR AN ORDER AUTHORIZING THE EXECUTION OF

 NOTICES OF PROPOSED ADJUSTMENTS AND MEMORANDUM IN SUPPORT

 THEREOF filed by Paula S. Beran of Tavenner & Beran, PLC (the “Motion to Authorize



 1
   The principal address of the Debtor as of the petition date was 4405 Cox Road, Glen Allen, Virginia 23060, and
 the last four digits of the Debtor’s federal tax identification number are 2451.

 Paula S. Beran, Esquire (Va. Bar No. 34679)
 Tavenner & Beran, PLC
 20 North Eighth Street, Second Floor
 Richmond, Virginia 23219
 Telephone: (804) 783-8300
 Telecopy: (804) 783-0178

      Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH         Doc 924    Filed 06/23/21 Entered 06/23/21 10:30:06                Desc Main
                                    Document     Page 2 of 13



 Notices”)[ECF No. 914]; (C) Objection to - TRUSTEES ANSWER AND LIMITED OBJECTION

 TO THE MOTION FOR RELIEF FROM THE AUTOMATIC STAY (the “Trustee’s Objection to

 the Motion for Relief From Stay”) [ECF No. 921].; and (D) the Case Status and Report

 pursuant to Local Rule 2015-(a)-(1)(A), all of which are reflected on the Proposed Agenda For

 June 24, 2021, at 11:00 A.M [ECF 923].

        3.      Further, I submit this declaration regarding the Adversary Proceeding No. 20-

 03142 (ULX Partners, LLC, UnitedLex Corporation) – Objection to (Plaintiffs Opposition to

 Defendants Motion to Partially Dismiss the Complaint) (the “Objection to Defendant’s Motion

 to Dismiss”) [ECF No. 25].

        4.      The statements in this declaration are, except where specifically noted, based on

 my personal knowledge on information that I have obtained in connection with my role as the

 Trustee. If I were called upon to testify, I could and would competently testify to the facts set forth

 herein on that basis.

        5.      The relief requested in the Ninth Supplement to Operate is based upon a valid

 exercise of my business judgment and is in the best interests of the Estate. As indicated in the

 Ninth Supplement to Operate, pursuant to the Authority Orders (as defined in the Ninth

 Supplement to Operate), I have continued the Wind-down Operations (as defined in the Ninth

 Supplement to Operate), and:

             a. Worked with members of the Wind-down Team (as defined in the Ninth

                Supplement to Operate) and the Lender (as defined in the Ninth Supplement to

                Operate) in the reconciliation, resolution, and collection of accounts receivable, and

                as a result, known amounts due and owing to the Lender have been satisfied other
Case 19-34574-KRH    Doc 924    Filed 06/23/21 Entered 06/23/21 10:30:06               Desc Main
                               Document     Page 3 of 13



            than expenses; specifically, the Estate did recently receive an additional invoice for

            outstanding legal fees of the Lender.

         b. Consulted with members of the Wind-down Team and others to improve the

            process for the transition of client files and other related information to respective

            clients, replacement attorneys, and/or queues for destruction, as well as

            implemented processes related to the same, and as a result, all of the files that were

            requested have been transferred, where available, and the destruction process has

            continued.

         c. With the assistance of my professionals and members of the Wind-down Team,

            designed and implemented a process to address post-petition segregated funds

            related to client costs through the Motion for Entry of an Order (I) Establishing

            Procedures Including a Bar Date to Claim an Interest in Certain Funds Held in a

            Segregated Account and (II) Authorizing the Distribution of Funds Thereafter and

            Memorandum in Support Thereof, ECF No. 34, as approved by Order of this Court,

            ECF No. 383. See also List of Claims in Post-Petition Segregated Funds, ECF No.

            425. With the assistance of my professionals and members of the Wind-down

            Team, I am now assessing the validity of claims filed in connection with such Court

            approved procedures.

         d. With the assistance of my counsel, I have sought and obtained the employment of

            Foley & Lardner LLP (“Foley”) as special litigation counsel. Beginning January

            30, 2020, Ms. Erika L. Morabito, has served as the lead special counsel at Foley,

            with the assistance of, among others, Ms. Brittany J. Nelson. The attorneys of Foley

            have aided in my research in and investigation of potential preference, other
Case 19-34574-KRH      Doc 924    Filed 06/23/21 Entered 06/23/21 10:30:06              Desc Main
                                 Document     Page 4 of 13



            avoidance actions and/or related causes of action and further assisted in assertion

            of certain of those matters.

         e. On May 18, 2021, Ms. Morabito and Ms. Nelson joined Quinn Emanuel Urquhart

            & Sullivan, LLP (“Quinn Emanuel”). Prior to Ms. Morabito and Ms. Nelson’s

            departure, Foley and Ms. Morabito sent me a joint letter advising of the relocation

            of Ms. Morabito and Ms. Nelson to Quinn Emanuel and informing me of my

            options as a client for representation on a go forward basis.

         f. After being informed of Ms. Morabito and Ms. Nelson’s relocation from Foley to

            Quinn Emanuel, I conducted due diligence with respect to the Estate’s ongoing

            special litigation needs and, in the exercise of my business judgment and consistent

            with my duties, selected, subject to this Court’s approval, Quinn Emanuel to

            represent me as special counsel in this Case on the majority of unresolved litigation

            matters based on its considerable experience in insolvency, bankruptcy, and

            litigation matters, as well as its considerable experience in internal investigations.

         g. I recently sought approval from this Court for the retention of Quinn Emanuel as

            special litigation counsel on matters identified through Application filed at ECF

            No. 908.

         h. With the assistance of my counsel, filed the Motion for an Order Establishing

            Procedures Regarding the Collection of Accounts Receivable and Memorandum in

            Support Thereof (the “AR Procedures Motion”), ECF No. 343. The AR

            Procedures Motion was approved by Order (the “AR Procedures Order”) of this

            Court, ECF No. 386. Pursuant to the authority granted in the AR Procedures Order

            I have continued to seek the collection of outstanding accounts receivable owed the
Case 19-34574-KRH    Doc 924    Filed 06/23/21 Entered 06/23/21 10:30:06             Desc Main
                               Document     Page 5 of 13



            Estate and commenced certain recovery actions to collect upon recalcitrant entities

            and individuals in the pursuit of turnover of valid and mature Estate assets, and

            moved forward with respect to the same. While certain of those recovery actions

            have been resolved through settlement and judgment, I have recently identified a

            subset of the remaining portfolio of accounts receivable, which unfortunately,

            contained (and still contains) a large number of smaller balances owed from

            individuals and entities spread across the country (and in some instances

            internationally) (the “Small Portfolio”). After due diligence and pursuant to

            Trustee’s Motion For An Order Authorizing The Sale/Transfer Of The Estate’s

            Interest In Designated Accounts Receivable And Memorandum In Support Thereof,

            ECF No. 850 , which was approved by Court Order at ECF No. 913, I am working

            with my professionals to finalize the sale of the Small Portfolio. I, with the

            assistance of my counsel, am also continuing to work on the remaining AR in the

            portfolio and recently filed an additional seven adversary proceedings in this Court

            related to the same.

         i. With the assistance of my counsel, filed my Motion for an Order Establishing

            Procedures Regarding the Prosecution of Avoidance Actions Involving Persons

            Other Than Former Attorneys and Certain Others and Memorandum in Support

            Thereof (the “NFA Procedures Motion”), ECF No. 343. The NFA Procedures

            Motion was approved by Order (the “NFA Procedures Order”) of this Court, ECF

            No. 385. Pursuant to the authority granted in the NFA Procedures Order I have

            continued to work with the attorneys of Foley and Quinn Emanuel to research

            potential claims against persons and entities other than former attorneys of the
Case 19-34574-KRH     Doc 924    Filed 06/23/21 Entered 06/23/21 10:30:06              Desc Main
                                Document     Page 6 of 13



            Debtor and have made demand on a plethora on Persons (as said term is defined 11

            U.S.C. § 101(41). In addition, by counsel, I have filed additional adversary

            proceedings involving preference and other avoidance actions; and continues to

            investigate and pursue other matters with the expectation that more adversary

            proceedings will be filed.

         j. With the assistance of my counsel, filed the Motion for an Order Establishing

            Procedures Regarding the Prosecution of Actions Involving Former Attorneys and

            Certain Others and Memorandum in Support Thereof (the “FAO Procedures

            Motion”), ECF No. 457. The FAO Procedures Motion was approved by Order (the

            “FAO Procedures Order”) of this Court, ECF No. 533. Pursuant to the authority

            granted in the FAO Procedures Order, I have made demand on certain entities and

            moved forward with mediation and initiated a multi-million dollar lawsuit, in which

            I am participating in pre-trial discovery and pleading practice and moving toward

            trial scheduled in late October. I am prepared for and have participated in the

            settlement of many matters, through formal and informal mediation. I am also in

            the process, with the Wind-down Team and the Estate’s professionals, of compiling

            the final information to make additional, numerous demands.

         k. Addressed tax items/issues, including but not limited to (a) preparing and filing the

            2019 tax returns as instructed by my professionals and (b) preparing and filing the

            2020 tax returns with the assistance of my professionals. Also, with the assistance

            of my professionals and Wind-down Team, I have attempted to finalize the

            information request by the IRS in conjunction with a 2018 IRS audit related to the

            Debtor’s filing of a federal tax return for the portion of the calendar tax year where
Case 19-34574-KRH     Doc 924    Filed 06/23/21 Entered 06/23/21 10:30:06           Desc Main
                                Document     Page 7 of 13



            the Debtor operated as a Virginia professional corporation prior to its filing of

            Articles of Conversion with the State Corporation Commission of Virginia in early

            March 2018. I recently filed the Trustee’s Motion For An Order Authorizing The

            Execution Of Notices Of Proposed Adjustments And Memorandum In Support

            Thereof at ECF No. 914, wherein I request authority to execute the Notices of

            Proposed Adjustments requested by the IRS as based upon its findings from the

            2018 audit.

         l. Addressed items/issues related to retirement vehicles, including but not limited to

            having a 2018 and 2019 audit performed and in connection with the submission of

            the 2018 and 2019 Form 5500.

         m. Consulted with members of the Wind-down Team and others regarding efficient

            utilization of pre-petition bank accounts, cash management systems, IT systems,

            and/or payroll processing entities and implemented processes related to the same. I

            continue to assess and reduce expenses.

         n. Addressed operational issues including but not limited to those related to the exit

            the remaining premises of the Debtor and ongoing operational infrastructure needs.

            While I have completely exited the Debtor’s former premises, I continue to assess

            ongoing infrastructure needs and address residual issues related to the unplanned

            quick exit.

         o. Addressed items related to disposition of other Estate assets.

         p. Reviewed insurance items.

         q. Addressed items related to the preservation of Estate assets.
Case 19-34574-KRH           Doc 924    Filed 06/23/21 Entered 06/23/21 10:30:06              Desc Main
                                      Document     Page 8 of 13



             r. Corresponded with numerous creditors and former members regarding the Case and

                addressed certain concerns or other inquiries raised by the same.

             s. Investigated other potential Estate assets.

             t. Provided periodic reports to the Court and the Office of the United States Trustee.

        6.      Neither I nor my professionals have engaged or will engage in any Legal Services

 on behalf of the Debtor.

        7.      Even though tremendous progress has been made in certain areas delineated herein,

 many such activities are ongoing, and I believe continuing the same will have a beneficial impact

 on the Estate, and similarly, ceasing such ongoing operations will have a negative impact on the

 Estate. Accordingly, I maintain in the exercise of my business judgment that it is in the best interest

 of the Estate to continue with the Wind-down Operations through at least through the next quarter.

        8.      While the relief sought in the Motion to Authorize Notices is arguably within the

 ordinary course of business, out of an abundance of caution and in complete transparency to this

 Court, I seek this Court’s authority pursuant to §§ 105 and 363 of the Bankruptcy Code. Upon

 information and belief, prior to the Petition Date, the IRS had advised LeClairRyan of its intent

 to audit the LeClairRyan’s 2018 Short Year Return (the “2018 IRS Audit”) yet I was neither

 informed of nor provided information about the 2018 IRS Audit by any representative of the

 Debtor. Shortly after the Conversion Date, the IRS contacted me to begin work in earnest on the

 2018 IRS Audit. I, directly and through my professionals, of course cooperated with the IRS in

 connection with said audit.

        9.      I, with the assistance of my professionals and Wind-down Team, attempted to

 locate all information requested by the IRS in conjunction with the 2018 IRS Audit. I provided

 certain information to the IRS. Unfortunately, notwithstanding an extensive amount of diligence,
Case 19-34574-KRH        Doc 924    Filed 06/23/21 Entered 06/23/21 10:30:06             Desc Main
                                   Document     Page 9 of 13



 I was unable to locate in the Debtor’s books and records a majority of the information that the IRS

 maintained was necessary to support aspects of the 2018 Short Year Return. As a result, I

 contacted, directly and through my professionals, former officers and directors of the Debtor, as

 well as the Debtor’s former accountant who had assisted in the preparation of the 2018 Short Year

 Return, to obtain insight as to the basis for information/amounts contained in the 2018 Short Year

 Return. Based upon those communications with the former officers and directors, as well as the

 Debtor’s former accountant who had assisted in the preparation of the 2018 Short Year Return, I

 understood there was a substantial amount of back up to support the figures used on the return,

 including those relating to adjustments for and/or devaluation of accounts receivable, and the same

 should have been contained within the Debtor’s books and records. Once again, notwithstanding

 an extensive amount of additional diligence, I, with the assistance of my professionals and Wind-

 down Team, was unable to locate in the Debtor’s books and records a majority of the information

 that the IRS maintained was necessary to support aspects of the 2018 Short Year Return. Based

 upon communications with former officers and directors, I also understood that the supporting

 documentation could be explained by, and likely located through, a certain former employee of

 the Debtor and/or ULXP. I contacted, directly and through my Wind-down Team, said individual

 who, albeit extremely professional and desired to assist, could neither explain nor point to

 documents to support the extensive adjustment for and/or devaluation of accounts receivable

 contained in the 2018 Short Year Return. As a result, I was unable to provide to the IRS the

 complete documentation it maintained was required to support aspects of the Debtor’s 2018 Short

 Year Return.

        10.     In my Motion to Authorize Notices, I request for authority to execute the Notices

 of Proposed Adjustments, and other related documents, (collectively, the “Audit Forms”)
Case 19-34574-KRH         Doc 924 Filed 06/23/21 Entered 06/23/21 10:30:06                  Desc Main
                                 Document    Page 10 of 13



 requested by the IRS as based upon its findings from the 2018 IRS Audit. Without the execution

 of the Audit Forms, the IRS may completely disallow certain items in the 2018 Short Year Return,

 which could result in millions of additional dollars in priority claims to the detriment of other

 creditors and the Estate. Thus, in the exercise of my business judgment, I respectfully submit that

 the relief requested in the Motion to Authorize Notices is in the best interest of the Estate.

        11.     Additionally, for the reasons stated in my Trustee’s Objection to the Motion for

 Relief From Stay, I object to the relief requested in the Motion for Relief from Stay Re: Insurance

 Policy (the “Motion for Relief From Stay”), ECF No. 857, filed by Columbia Casualty Company

 (“Columbia”). As this Court likely recalls from my testimony in another matter in this Case, the

 policy at issue in the Motion for Relief From Stay, policy number 596749072, dated January 17,

 2019, was modified by Runoff Endorsement No. 10, effective August 31, 2019 (collectively the

 “Complete Policy”). I recognize that the subject policy may provide in certain limited instances

 for proceeds to be available for eligible persons/entities (including LeClair Ryan), and I do not

 unequivocally object to the use of proceeds in specific delineated instances for the advancement

 of reasonable defense costs to identified individuals. However, the Complete Policy (which is

 property of the Estate over which this Court has express jurisdiction) is limited, and Columbia has

 not even identified the individuals it is intending to cover. Accordingly, I submit that limited,

 reasonable defense costs for eligible individuals should only be available (a) after complete

 disclosure by Columbia of the individuals it intends to provide with defense costs and (b) under

 appropriate, identified parameters imposed by this Court to ensure that the proceeds of the

 Complete Policy are equitably made available for all eligible.

        12.     Notwithstanding that I, on behalf of the Estate, through my counsel Ms. Morabito,

 provided a Notice of Claim/Circumstances – LeClair Ryan to Columbia over 10 months ago,
Case 19-34574-KRH          Doc 924 Filed 06/23/21 Entered 06/23/21 10:30:06                    Desc Main
                                  Document    Page 11 of 13



 Columbia has failed to respond to the same in any fashion (other than the filing of the Motion).

 Instead, I recently learned that “Columbia provided its coverage position to the former General

 Counsel” of the Debtor, and I reserve all of the Estate’s rights related to providing any information

 to “former General Counsel,” an individual who no longer has any authority to act on behalf of

 LeClairRyan. And notwithstanding repeated requests that Columbia provide to the Estate its

 coverage position, Columbia refuses to do the same.

           13.   Notwithstanding my requests, through counsel, Columbia has also refused to date

 to provide to me a list of individuals that it (a) maintains are allegedly covered by the Complete

 Policy and/or (b) intends to advance defense costs on behalf of. The only information received

 from Columbia on this front is “[a]fter discussions with Lori Thompson (formerly of LeClairRyan)

 and former LeClairRyan colleagues, we have decided to move to lift the stay to advance defense

 costs to insureds given the ongoing “discovery”, etc. of insureds.” As such, Columbia attempts to

 step its toe into this Court to unilaterally snatch and deplete a significant asset of the Estate for the

 benefit of this undisclosed number of undisclosed individuals in an undisclosed, unlimited amount.

           14.   I, on behalf of the Estate, have direct claims against certain individuals for

 Management Wrongful Acts and Interrelated Wrongful Acts (as both are defined in the Complete

 Policy), as well as claims for entity coverage. Collectively these claims vastly exceed the available

 limits provided by the Complete Policy. Therefore, the proceeds of the Complete Policy are a

 significant asset of the Estate and should be protected by this Court for the equitable treatment of

 all of the claimants under the subject policy; as such, the relief sought in the Motion should be

 denied.

           15.   In addition, for the reasons stated through counsel in my Objection to Defendant’s

 Motion to Dismiss, I, object to the relief sought in Defendant's Motion to Dismiss Adversary
Case 19-34574-KRH         Doc 924 Filed 06/23/21 Entered 06/23/21 10:30:06              Desc Main
                                 Document    Page 12 of 13



 Proceeding /Partially Dismiss the Complaint filed by ULX Partners, LLC and UnitedLex

 Corporation (collectedly the “ULX DEFENDANTS”). As such, I respectfully request that this

 Court deny the ULX Defendant’s Motion to Dismiss Adversary Proceeding /Partially Dismiss the

 Complaint.

        16.     Finally, I have reviewed the Estate’s accounts and provided information to my

 counsel for the Case Status and Report pursuant to Local Rule 2015-(a)-(1)(A).

        17.     To the best of my knowledge, information, and belief, I declare under penalty of

 perjury that the foregoing is true and correct.

                                         LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: June 23, 2021                   By: /s/ Lynn L. Tavenner
         Richmond, Virginia                      Lynn L. Tavenner, Chapter 7 Trustee


                                         Respectfully submitted,

                                         LYNN L. TAVENNER, CHAPTER 7 TRUSTEE

  Dated: June 23, 2021                   By: /s/ Paula S. Beran
         Richmond, Virginia              Paula S. Beran, Esquire (VSB No. 34679)
                                         PBeran@TB-LawFirm.com
                                         Tavenner & Beran, PLC
                                         20 North 8th Street
                                         Richmond, Virginia 23219
                                         Telephone: (804) 783-8300
                                                 Counsel for Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH        Doc 924 Filed 06/23/21 Entered 06/23/21 10:30:06                 Desc Main
                                Document    Page 13 of 13




                                 CERTIFICATE OF SERVICE
         I certify that on this 23rd day of June 2021, a true copy of the foregoing Declaration was
 sent electronically to:

  Shannon F. Pecoraro
  Department of Justice
  Office of the United States Trustee
  701 East Broad Street, Suite 4304
  Richmond, Virginia 23219

 And all other parties receiving CM/ECF notices in this Case.

                                              /s/    Paula S. Beran
                                              Paula S. Beran, Esquire
                                              Counsel for Lynn L. Tavenner, Chapter 7 Trustee
